
	

113 HR 5044 IH: End Modern-Day Slavery Act
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5044
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mr. Peters of California introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Trafficking Victims Protection Act of 2000 to direct the Interagency Task Force to
			 Monitor and Combat Trafficking to develop a comprehensive action plan to
			 combat human trafficking.
	
	
		1.Short titleThis Act may be cited as the End Modern-Day Slavery Act.
		2.Comprehensive action plan to combat human traffickingSection 105(d) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)) is amended—
			(1)by redesignating paragraph (7) as paragraph (8); and
			(2)by inserting after paragraph (6) the following:
				
					(7)Not later than two years after the date of the enactment of the National Action Plan to Combat
			 Human Trafficking and Modern-Day Slavery Act of 2014, develop a
			 comprehensive plan to combat trafficking in persons, which shall include
			 recommendations for coordination among relevant Federal agencies in order
			 to—
						(A)assist victims of trafficking;
						(B)investigate and prosecute crimes related to trafficking in persons;
						(C)conduct research and collect data related to trafficking in persons;
						(D)train officers and employees of such agencies regarding trafficking in persons;
						(E)engage with nongovernmental entities, which may assist in combating trafficking in persons; and
						(F)implement Federal laws and regulations related to trafficking in persons..
			
